Title: To George Washington from John Carlyle, 20 July 1772
From: Carlyle, John
To: Washington, George



Dr Sir
Alexa. July 20 1772

Capt. Brodie woud Inform you the reason I did not Call on You, If he did not I Assure You it was for no Other reason but the great Company I See & heard of at Yr house & I thought myself & my little Companion not In A proper Dress for Straingers You or Yr family I woud have made free with, Therefor hope for Yr Excuse.
The Captain Comeing Up this Evening Surprised me & tells me You wanted bills of Lading I have filled Up Two as many as I think Necessary Without You Conssigne Yr Cargo to any person on the Iselands In that case you may Take three I have Consigned mine & Mr Daltons Interest on board to the Captain & Mr Adams Joyntly, & therefor take but Two bills of Lading the Freight I Intend is the Curruncy Of the Iseland where the Comodity is Sold & No more.
I hope Yr Sailes & returns will please You, & that the Vessell

may make A Short Voyage for the bennifit of All Concerned, tho’ Mr Lun Washington has not given the Assistance he promised but Suppose he Was Tyerd with harvest & now rejoyceing the Labr is over—I am with great regard Dr Sir Yr Very Hble Sert

John Carlyle

